DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed April 28, 2021. Claims 1-19 are pending.  Applicant’s arguments have been carefully and respectfully considered in light of the instant amendment, and are not persuasive. Accordingly, this action has been made FINAL. 

Claim Rejections – 35 USC section § 103
  	Applicant's arguments with respect to claims 1-19 have been considered but are moot in view of the new ground(s) of rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over in view of KARINO (Pub No.: 20170091919) in view of Chaudhari et al (NPL titled: Super-resolution musculoskeletal MRI using deep learning). 
 	As to independent claim 18, KARINO discloses an image processing method (image registration method – see [p][0002]) comprising: acquiring a first image and a second image acquired by capturing images of a subject including a plurality of bone parts at different times (vertebra images – see Fig. 4); associating the plurality of bone parts included in each image in at least one of a combination of the first converted image and the second image (see [p][0055] – where landmark points are selected in both vertebra images), a combination of the first image and the second converted image, or a combination of the first converted image and the second converted image and performing a registration process between images of the bone parts associated with each other (see Fig 4 and [p][0056] – where image registration is done using landmarks); register the positions of the plurality of bone parts of the first image and the second image by applying results of the positions of the plurality of bone parts of the combination subjected to the registration process (note that “rigid registration processing is performed based on the three-dimensional image of the vertebral region on which registration processing has been performed by using the three landmarks, and the three-dimensional image of the vertebral region of the second three-dimensional KARINO does not expressly disclose the first converted image having higher resolution than the first image, and the second converted image having higher resolution than the second image; and 6Application No.: 16/537,505acquire a difference image between the plurality of bone parts of the registered first image and the plurality of bone parts of the registered second image.
 	Chaudhari discloses super-resolution technique including the first converted image having higher resolution than the first image (low resolution images that are interpolated – see section 2.1), and the second converted image having higher resolution than the second image; and 6Application No.: 16/537,505acquire a difference image between the plurality of bone parts of the registered first image and the plurality of bone parts of the registered second image (residual images – see section 2.1). KARINO & Chaudhari are combinable because they are from directed to processing medical images.
 Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have added the super-resolution technique of Chaudhari to the teaching of KARINO.
 	The suggestion/motivation for doing so would have been to reduce image acquisition time, imaging costs, and motion artifacts by acquiring fast low resolution images and retrospectively increasing image resolution (see section 5). 	Therefore, it would have been obvious to combine Chaudhari with KARINO to obtain the invention as specified in claim 18.

 	As to independent claim 1, this claim differs from claim 18, only in that claim 18 was method whereas claim 1 is apparatus with the limitation processor additionally Chaudhari with KARINO discloses an apparatus comprising a processor (central processing unit (CPU) – see [p][0043] of  KARINO). The motivation to combine the above mentioned references are discussed in the rejection of claim 18, and incorporated herein.

 	Regarding claim 2, KARINO discloses the claim limitations in claim 1; however,  does not expressly disclose claim limitation in claim 2. Chaudhari, in analogous art, discloses the image processing apparatus, wherein the converted image acquisition unit has a learned model which has been machine-learned so as to output a converted image obtained by performing the super-resolution processing for an input image (3D convolutional neural network entitled DeepResolve – page 2139, Methods). The motivation to combine the above mentioned references are discussed in the rejection of claim 18, and incorporated herein. 

 	As to claim 3, KARINO teaches the image processing apparatus, wherein the registration processing unit performs at least one of a rigid registration process or a non-rigid registration process as the registration process (see [p][0058]).

 	As to claim 4, KARINO teaches the image processing apparatus, wherein the registration processing unit performs the non-rigid registration process after performing the rigid registration process (see [p][0058])

KARINO teaches the image processing apparatus, wherein the bone is a vertebra and the subject is a spine (see Fig. 4).

 	As to claim 6, KARINO teaches the image processing apparatus, wherein the registration processing unit sets at least three landmarks in each bone part and performs the registration process using the set at least three landmarks (note that three landmarks – see [p][0058]).

 	As to claim 7, KARINO teaches the image processing apparatus, wherein the registration processing unit sets at least three landmarks in each bone part and performs the registration process using the set at least three landmarks (note that three landmarks – see [p][0058]).

 	As to claim 8, KARINO teaches the image processing apparatus wherein the registration processing unit sets at least three landmarks in each bone part and performs the registration process using the set at least three landmarks (note that three landmarks – see [p][0058]).

 	As to claim 9, KARINO teaches the image processing apparatus, wherein the registration processing unit sets at least three landmarks in each bone part and performs the registration process using the set at least three landmarks (note that three landmarks – see [p][0058]).

KARINO teaches the image processing apparatus wherein, in a case in which the bone is the vertebra and the subject is the spine, the registration processing unit sets two intersection points between a center line of a vertebral body of the vertebra and two intervertebral discs adjacent to the vertebra as the landmarks (see [p][0026-0027]).

 	As to claim 11, KARINO teaches the image processing apparatus wherein, in a case in which the bone is the vertebra and the subject is the spine, the registration processing unit sets two intersection points between a center line of a vertebral body of the vertebra and two intervertebral discs adjacent to the vertebra as the landmarks (see [p][0026-0027]).

 	As to claim 12, KARINO teaches the image processing apparatus, wherein, in a case in which the bone is the vertebra and the subject is the spine, the registration processing unit sets two intersection points between a center line of a vertebral body of the vertebra and two intervertebral discs adjacent to the vertebra as the landmarks (see [p][0026-0027]).

 	As to claim 13, KARINO teaches the image processing apparatus, wherein, in a case in which the bone is the vertebra and the subject is the spine, the registration processing unit sets two intersection points between a center line of a vertebral body of the vertebra and two intervertebral discs adjacent to the vertebra as the landmarks (see [p][0026-0027]).

 	As to claim 14, KARINO teaches the image processing apparatus wherein the registration processing unit sets, as the landmark, an intersection point between a plane that passes through a middle point of the two intersection points and is perpendicular to a straight line connecting the two intersection points and a center line of a spinal cord (see [p][0026-0027]).

 	As to claim 15, KARINO teaches the image processing apparatus, wherein the registration processing unit sets, as the landmark, an intersection point between a plane that passes through a middle point of the two intersection points and is perpendicular to a straight line connecting the two intersection points and a center line of a spinal cord (see [p][0026-0027]).

 	As to claim 16, KARINO teaches the image processing apparatus, wherein the registration processing unit sets, as the landmark, an intersection point between a plane that passes through a middle point of the two intersection points and is perpendicular to a straight line connecting the two intersection points and a center line of a spinal cord (see [p][0026-0027]).

 	As to claim 17, KARINO teaches the image processing apparatus, wherein the registration processing unit sets, as the landmark, an intersection point between a plane that passes through a middle point of the two intersection points and is perpendicular to 

 	Claim 19 is a corresponding to an non-transitory computer-readable storage medium claim to a method of claim 18, and the analysis rejecting a claim 18 is equally applicable for this claim.

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ANDRAE S ALLISON/
Primary Examiner, Art Unit 2663
July 28, 2021